ACCEPTED
                                                                                   03-13-00585-CR
                                                                                           7156323
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                              9/29/2015 6:53:14 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK

                          NO. 03-13-00585-CR
                                                       FILED IN
                                                3rd COURT OF APPEALS
                                                    AUSTIN, TEXAS
                     IN THE COURT OF APPEALS
                                                9/29/2015 6:53:14 PM
                                                  JEFFREY D. KYLE
         FOR THE     THIRD SUPREME JUDICIAL DISTRICT Clerk

                            AUSTIN, TEXAS


TRENT KENDALL STANLEY                §                  APPELLANT
                                     §
vs.                                  §
                                     §
THE STATE OF TEXAS                   §                  APPELLEE


        APPELLANT'S SECOND MOTION FOR EXTENSION
        OF TIME TO FILE MOTION FOR REHEARING AND
          MOTION FOR REHEARING ACCOMPANYING
              REQUEST FOR EXTENSION OF TIME


TO THE HONORABLE COURT OF APPEALS:


      This motion is filed on behalf of TRENT KENDALL STANLEY by

his attorney pursuant to the Texas Rules of Appellate Procedure, Rules 49.8

and 10.5(b):


                                    I.
                           Procedural History

      Stanley was arrested on August 28, 2009 for the offense of driving

while intoxicated.   [Clerk's Record, p. 7]     He was charged with the


                                     1
misdemeanor offense of driving while intoxicated, and on that date he was

charged by information in cause number 94017 in County Court at Law

Number 112 ofHays County, Texas. [Clerk's Record, p. 8] A jury trial was

convened on March 19, 20112 at which Stanley pleaded not guilty. A jury

was selected and sworn. However, a juror failed to appear, and a mistrial

was ordered sua sponte by the court. [Clerk's Record, p. 14]

          Stanley filed his pre-trial Application for Writ of Habeas Corpus

claiming a violation of jeopardy principles by the court's forcing him to

another trial. [C.R., p. 15] After a hearing on the application for writ, the

trial court entered final order denying relief on July 24, 2013. [C.R. p. 34]

The trial court entered its findings of fact and conclusions on law on August

9, 2013. [C.R. 41]

          Stanley timely filed his notice of appeal. [CR, pp. 39,47] The briefs

of both parties have been submitted.           This Court submitted the case on

briefs.

          This Court filed its opinion denying relief on August 14, 2015.

          This Court granted one previous extension of time at Appellant's

request after which the motion was due to be filed on September 28, 2015.

                                         II.

                                T.R.A.P., Rule 49.8



                                         2
       The last date for filing the Motion for Rehearing was September 28,

2015. However, after consulting with his client, counsel for Stanley wishes

to file a Motion for Rehearing. Rule 49.8 authorizes Mr. Stanley to seek an

extension to file his motion for rehearing "no later than 15 days after the last

date for filing the motion."          This motion will be filed electronically on

September 29, 2015 which date is within 15 days after the last date for filing

the motion.

                                              III.

                                T .R.A.P. Rule 10.5 (b)

       (A)     As previously stated, Appellant computes the deadline for filing the

Motion for Rehearing as September 28, 2015 (Monday) at the latest. This motion is filed

electronically within 15 days of that date.

       (B)     Appellant requests an extension to September 29, 2015.

       (C)     After the extension counsel was the course director and speaker for a three

day MCLE seminar in Boerne, Texas for September 23rd- 25th, 2015. Several speakers

for the State Bar Approved CLE program cancelled at the last few days before the

seminar and several speakers had failed to turn in their papers. Counsel was quite busy

making certain that the program would be performed as approved for several days up to

and including the 22nd of September.     Counsel had done some briefing on the case, but

questions arose concerning the statement of facts. Counsel purchased over the internet

and email with the Clerk of Court in Hays County what was represented as a complete

record. However, upon reading it counsel found that the majority of the statement of



                                               3
facts was not present. Therefore, on September 28th counsel drove to San Marcos, Texas

to confer with the clerk and the court reporters. The complete statement of facts was

emailed that afternoon. Counsel was able to complete the brief on the 291h.

       (D)     There has been one previous extension for this motion.

       WHEREFORE, Appellant's counsel requests an extension of time to file his

Motion for Rehearing.



STATE OF TEXAS                §


COUNTY OF BEXAR               §

       BEFORE ME the undersigned authority on this day personally appeared George

Scharmen who upon his oath stated that the facts contained in the foregoing Motion are

true and correct to the best of his knowledge and belief.




       SIGNED and SWORN TO this         th~ of September, 2015.

                                           i2,2017
                                                            JWY'-Jy
                                                            STATE OF TEXAS




                                             4
                               Respectfully submitted,




                               315 Dwyer
                               San Antonio, Texas 78204
                               Telephone: 210-226-8021
                               Facsimile: 210-224-5722
                               State Bar No. 17727500
                               ATTORNEY FOR APPELLANT




                     CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing motion

has been maile~ the Office of the District Attorney of Hays County, Texas

this the _Jjf_~y of September, 2015.




                                    5